Bischoff, Jr., J.
The policy of the law is to favor a trial by jury, where substantial rights of the defendant depend upon the determination of an issue of fact, and in this case, nominally involving the charge of a misdemeanor, conviction would entail the loss of a considerable sum paid by the defendant for his liquor tax certificate, and would operate to deprive him of his business for five years. Judicial authority is not wanting in support of the view that in a case of this character the defendant should be held entitled, as of right, to an order directing the prosecution of the charge by indictment (People v. McMahon, opinion of Andrews, *350J., handed up on the argument), and, at least, the case appeals strongly to judicial discretion, in the absence of some valid reason for requiring the trial to be had before the Court of Special Sessions. The reason heretofore recognized as operating against a motion of this kind has been that the calendars of the Court of General Sessions were congested, and that to grant the motion would be to give the defendant the benefit of considerable delay, while under bail and still prosecuting his business as a liquor seller, and, at the same, time, further to delay the trial of charges necessarily triable by jury. In view, however, of the fact that there is now no delay in the trial of cases where the defendant is under indictment, and that, owing to the commendable diligence of the district attorney of this county, no accumulation of indictments exists, there appears to be no reason for the denial of the present application.
Motion granted.